                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

ANDREW JAMISON                                                                            PETITIONER

v.                                                                            No. 3:18CV207-MPM-RP

JIM HOOD                                                                                 RESPONDENT



                           ORDER DIRECTING STATE TO RESPOND

        Andrew Jamison has filed a petition for relief under 28 U.S.C. § 2241. It is ORDERED:

1.      That no later than January 31, 2019, respondent, through Jim Hood, Attorney General of the

State of Mississippi, file his answer to this action, along with full and complete transcripts of all

proceedings in the state courts of Mississippi arising from the calculation of his sentence on

convictions of attempted armed robbery and possession of a stolen firearm in the Circuit Court of

DeSoto County, Mississippi (to the extent such are relevant to the State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon Jim

Hood, Attorney General of the State of Mississippi, or his lawful successor, to Assistant Attorneys

General Jerrolyn Owens and Kelly McLeod. The respondent must electronically file the completed

acknowledgment of service of process form upon receipt.
        Petitioner is warned that failure to keep this court informed of his current address could lead

to dismissal of his lawsuit.

        SO ORDERED, this, the 16th day of November, 2018.



                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
